Citation Nr: 1341910	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a dental disorder (claimed as gingivitis).

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

5.  Entitlement to service connection for a cervical spine disorder.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

7.  Entitlement to a rating in excess of 10 percent for a seizure disorder.

8.  Entitlement to a rating in excess of 30 percent for carpal tunnel syndrome of the right wrist associated with a right wrist laceration.

9.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

10.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 19, 2010, and in excess of 70 percent on or after July 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty February 1964 to April 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and a rating decision dated in August 2009 by the RO in Cleveland, Ohio.

In a VA Form 21-22 (Appointment of Veterans Service Organization and Claimant's Representative) signed by the Veteran in June 2013, he appointed the Texas Veterans Commission as his representative in matters before VA.  As a result, the Veteran's prior representation by Disabled American Veterans was revoked.  See 38 C.F.R. § 14.631(f).  Correspondence and ratings actions in the Virtual VA paperless claims processing system and the Veterans Benefit Management System dated from August 2013 forward confirm that representation of the Veteran has been transferred to the Texas Veterans Commission.

The Virtual VA paperless claims processing system and the Veterans Benefit Management System contain ratings actions dated in August 2013, including a grant of service connection for type II diabetes mellitus and a denial of service connection for Parkinson's disease.

The Virtual VA claims processing system also includes several reports of VA examinations, as well as medical opinions and findings received from treating clinicians in September 2013.  In addition, the Veterans Benefits Management System includes records of VA treatment from June 2011 to August 2013.

The Veteran had testified in October 2012 before another Veterans Law Judge; however, the electronic recording of that hearing was unsuccessful.  Therefore, the case was remanded in February 2013 to offer him another opportunity to provide testimony at a hearing before the Board.  He later testified at a July 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issues of service connection for a dental disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a left knee disorder, diagnosed as status post left knee arthroplasty, that is related to his military service.  
 
2.  The evidence has a right knee disorder, diagnosed as osteoarthritis, that is related to his military service.

3.  At a Board hearing on the record in July 2013, the Veteran withdrew the appeal for the issues of entitlement to service connection for a cervical spine disorder; whether new and material evidence has been received to reopen a claim for service connection for a skin disorder; entitlement to a rating in excess of 10 percent for a seizure disorder; entitlement to a rating in excess of 30 percent for carpal tunnel syndrome of the right wrist associated with a right wrist laceration; entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine; and entitlement to an initial rating for PTSD in excess of 30 percent prior to April 19, 2010, and in excess of 70 percent on or after July 1, 2010.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability, diagnosed as status post left knee total arthroplasty, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for a right knee disability, diagnosed as osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The appeal as to the issue of entitlement to service connection for a cervical spine disorder is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2012).

4.  The appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for a skin disorder is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2012).

5.  The appeal as to the issue of entitlement to a rating in excess of 10 percent for a seizure disorder is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2012).

6.  The appeal as to the issue of entitlement to a rating in excess of 30 percent for carpal tunnel syndrome of the right wrist associated with a right wrist laceration is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2012).

7.  The appeal as to the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2012).

8.  The appeal as to the issue of entitlement to an initial rating for PTSD in excess of 30 percent prior to April 19, 2010, and in excess of 70 percent on or after July 1, 2010, is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claims

An appeal may be withdrawn in writing or on the record at a hearing, by an appellant or the appellant's authorized representative.  See 38 C.F.R. § 20.204(a),(b).  Withdrawal of an appeal will be will be deemed a withdrawal of the notice of disagreement and substantive appeal as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).

During the July 2013 hearing, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issues of entitlement to service connection for a cervical spine disorder; whether new and material evidence has been received to reopen a claim for service connection for a skin disorder; entitlement to a rating in excess of 10 percent for a seizure disorder; entitlement to a rating in excess of 30 percent for carpal tunnel syndrome of the right wrist associated with a right wrist laceration; entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine; and entitlement to an initial rating for PTSD in excess of 30 percent prior to April 19, 2010, and in excess of 70 percent on or after July 1, 2010.  See 38 C.F.R. § 20.204(c).  As a result, the Board now lacks jurisdiction over the issues, and the appeal as to these issues must be dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


Service Connection for Left and Right Knee Disability Granted

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran has asserted that he participated in numerous parachute jumps during his period of active service of over twenty years.  He has claimed that he injured his knees on several occasions, which resulted in knee pain since time.  Post-service, he underwent a left knee total arthroplasty and has indicated that he has continued to experience symptoms of right knee stiffness and pain. 

The Veteran's service department records show that he served on active duty from February 1964 to April 1985.  His awards and decorations include the Parachutist Badge and several medals pertaining to his periods of service in Vietnam from August 1966 to August 1967 and from December 1970 to June 1971.

At his July 2013 Board hearing and in correspondence, the Veteran has described having taken part in dozens or hundreds of parachute jumps, both as part of his duties as a parachute rigger and in training others to jump.

At his December 1984 and April 1985 service Medical Board and retirement examinations, a clinical evaluation of the lower extremities was normal.  The Veteran was found no longer qualified for active service as a result of a seizure condition, which was diagnosed as generalized epilepsy.

Reports of VA X-rays of the Veteran's knees in February 2013 indicate that he is status post left knee total knee arthroplasty and that he has tricompartmental osteoarthritis of the right knee. 

In a written statement dated in July 2013, a private physician opined that the Veteran served as a parachute trooper in Vietnam, took part in numerous jumps, and sustained in irreversible chronic lesions to both knees.  On a separate form, this same physician indicated that the Veteran's left and right knee disabilities were at least as likely as not (50 percent or greater probability) incurred or caused by in-service injury.  

Although the Veteran's service separation examination may be construed as evidence that the Veteran did not experience knee disability at the time of his discharge from active duty, the focus at that time was on an ultimately disqualifying seizure disorder.  The Board finds the Veteran's descriptions of knee symptoms after parachute jumps and the medical opinion from a private physician to be credible and more probative.  The Board further notes that the Veteran's bilateral knee disorder is consistent with the duties, circumstances and hardships of his service, as depicted in his service personnel records and reflect by his awards and decorations.  See 38 U.S.C.A. § 1154(a).  

Accordingly, resolving affording the benefit of the doubt in favor of the Veteran, the Board concludes that service connection is warranted for left knee disability, status post total arthroplasty, and for right knee osteoarthritis.




ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a left knee disability, status post total knee arthroplasty, is granted.

Subject to the provisions governing the award of monetary benefits, service connection for a right knee disability, diagnosed as osteoarthritis, is granted.

The appeal as to the issue of entitlement to service connection for a cervical spine disorder is dismissed.  

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for a skin disorder is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 10 percent for a seizure disorder is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 30 percent for carpal tunnel syndrome of the right wrist associated with a right wrist laceration is dismissed.  

The appeal as to the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine is dismissed.  

The appeal as to the issue of entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 19, 2010, and in excess of 70 percent on or after July 1, 2010, is dismissed. 


REMAND

The Veteran has claimed that he has a dental disorder that developed as a result of taking Dilantin for a service-connected seizure disorder.  In a July 2013 medical statement, it was noted that the Veteran took Dilantin for service-connected seizures, which caused a gingival condition.  However, the diagnosis of that condition is not entirely clear from the statement.

The Board does not have the medical expertise to evaluate the clinician's conclusory statement as to causation or to understand whether the disease process said to be caused by the Dilantin was limited to the gums or teeth or may be symptomatic of a broader disorder that may be service-connected for purposes of compensation.  Accordingly, the Veteran should be afforded a VA examination and opinion as to the nature and etiology of the disorder.  See 38 U.S.C.A. § 5103A(d).

Additionally, as the Board has granted service connection for left and right knee disabilities, the RO/AMC should readjudicate the Veteran's claim for a TDIU with consideration of these newly service-connected disabilities.  See 38 C.F.R. § 4.16.

In readjudicating the TDIU claim, the RO/AMC should  seek to obtain the Social Security Administration (SSA) records pertaining to the award of SSA disability benefits to the Veteran, as discussed at his July 2013 Board hearing, and conduct any other necessary development.


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a dental disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  The RO/AMC should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  Once all identified and available medical and SSA records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any dental disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should take a history from the Veteran as to when he took Dilantin and as to the nature and onset of his disease of the gums and teeth.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide a diagnosis for any disorder affecting the gums and teeth.  

For each diagnosis identified, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  He or she should also state whether it is at least as likely that the disorder was either caused by or permanently aggravated by his service-connected seizure disorder, to include the medication use to treat it (Dilantin).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with the claim for TDIU.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


